Citation Nr: 1512041	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-17 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to herbicide exposure during military service.

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure during military service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed that decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On appeal, the Veteran avers that he was exposed to Agent Orange during his military service while he was in the Republic of Korea.  He has stated in his May 2014 substantive appeal, VA Form 9, that he was exposed to Agent Orange or other tactical herbicides during military service when he drove his first sergeant to the Demilitarized Zone (DMZ) and that he witnessed the frequent spraying of herbicides around the Hawk Missile site at which he was stationed.

The Veteran's service personnel records indicate that he was in the Republic of Korea from December 1966 to December 1967.  The Veteran's service dates in the Republic of Korea are prior to April 1968, and therefore, he does not have the requisite service in order for presumption of herbicide exposure to be presumed in this case.  See 38 C.F.R. § 3.307(a)(6)(iv) (2014).

The AOJ sent the Veteran's claim to the Joint Services Records Research Center (JSRRC) for verification of his claim as to herbicide exposure.  JSRRC's response was as follows:

We reviewed the 1967 unit histories submitted by the 7th Battalion, 2nd Artillery (7th Bn, 2nd Arty), and its higher headquarters, the 38th Artillery Brigade (38th Arty Bde).  The histories document that the Headquarters, 7th Bn, 2nd Arty, was located at Sihung-ni Compound, which was located approximately seventeen [17] miles from the Demilitarized Zone (DMZ).  However, the histories do not document the use, storage, spraying, or transporting of herbicides.  In addition, they do not mention or document any specific duties performed by the unit members along the DMZ.

Based on that response, the Board notes that it appears that the December 1966 unit histories were not reviewed, and therefore, a remand is necessary in order to re-submit the case to JSRRC so that all of the relevant unit histories are reviewed.  

Also, on remand, the Veteran should be asked to submit evidence with respect to any non-tactical herbicides he may have been exposed to as a result of his military service in the Republic of Korea, as he has attested to.  Specifically, the Veteran does not qualify for the presumption of exposure of tactical herbicides as a result of his service; he should therefore be asked to submit evidence which corroborates his assertions of actual exposure to tactical herbicides, including corroborative lay statements from fellow servicemembers, or other information regarding any non-tactical herbicides he was exposed to as a result of his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit the Veteran's claims to JSRRC in order to verify exposure to herbicides as a result of his military service from December 1966 to December 1967 in the Republic of Korea with the 7th Battalion, 2nd Artillery.  

JSRRC should be asked to specifically note that all unit histories from the relevant period of the Veteran's service in the Republic of Korea were reviewed in their response.

2.  Ask the Veteran to submit additional evidence with respect to his exposure to herbicides during his period of service in the Republic of Korea.  The Veteran should provide additional evidence, including but not limited to lay statements from fellow servicemembers that he served with during his period of service, to corroborate his alleged actual exposure to tactical herbicides during his period of service.  The Veteran should additionally provide any information, particularly any chemical information, regarding any alleged non-tactical (commercial) herbicide exposure he may have had while in the Republic of Korea.

3.  Following any additional indicated development, including obtaining a VA medical opinion if determined appropriate after completing the above development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for ischemic heart disease and Parkinson's disease, to both include exposure to herbicides as a result of military service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




